Citation Nr: 9916835	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility to  nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to May 
1960.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a notice of June 1996, from the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim first came before the Board in April 1999.  It was 
remanded to ascertain whether the veteran still desired a 
travel board hearing.  In a report of contact, dated in April 
1999, the veteran was noted to decline a hearing due to 
health reasons.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The appellant served on active duty from April 1957 to 
May 1960.

3.  The veteran did not have active service in a recognized 
period of war.


CONCLUSION OF LAW

Basic eligibility for receipt of non-service connected 
disability pension benefits has not been established.  38 
U.S.C.A. §§ 101, 1521 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability pension benefits may be payable to a veteran of a 
recognized period of war where permanent and total disability 
has resulted from non-service connected disability which is 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  A veteran meets 
the service requirements for such benefits if one of the 
following is shown: (i) active service for 90 days or more 
during a period of war; (ii) active service during a period 
of war with discharge or release from service due to a 
service connected disability; (iii) active service for a 
period of 90 days or more where such period began or ended 
during a period of war; or (iv) active service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j).

The veteran filed a VA Form 21-526, Application for 
Compensation or Pension benefits in May 1996.  A review of 
the record does not show that the veteran has either 
established or claimed entitlement to service connection for 
any disability.  The veteran's service medical records are 
not currently associated with his claims file.

The veteran's DD Form 214 shows active, honorable service 
from April 1957 to May 1960, a period not included within 
VA's recognized periods of wartime service.  38 U.S.C.A. § 
101(11); 38 C.F.R. § 3.2.  Similarly, the veteran does not 
contend that he had additional or previous military service 
other than that reflected above.  As service in a recognized 
period of war is a prerequisite to establishing entitlement 
to non-service connected disability pension benefits, the 
Board must conclude that the evidence of record does not 
support basic eligibility for receipt of such benefits.  VA 
statute and regulation provide that eligibility for receipt 
of non- service disability pension be predicated on 
"wartime" service, as defined by VA, which is not shown 
here.  To the extent that the law is dispositive of an issue 
on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

This appeal is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

